t c memo united_states tax_court charles j and francesca c sigerseth petitioners v commissioner of internal revenue respondent docket no filed date charles j and francesca c sigerseth pro sese jeremy l mcpherson for respondent memorandum opinion vasquez judge respondent determined deficiencies of dollar_figure and dollar_figure in and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure on petitioners’ and federal income taxes respectively ’ after having orally ' unless otherwise provided section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure - - dismissed this case for lack of prosecution as to the deficiencies in petitioners' income taxes we have remaining for decision whether petitioners are liable for the accuracy-related_penalties and whether to impose a penalty under sec_6673 on petitioners background at the time the petition was filed petitioners resided in el macero california on date respondent determined that for the and tax years petitioners failed to report income with regard to the activities of three trusts and capital_gain from the sale_or_exchange of assets and petitioners were not entitled to a deduction with regard to certain personal exemptions further respondent determined that petitioners were liable for self-employment taxes but allowed a partially offsetting deduction for the self-employment taxes determined respondent additionally determined accuracy-related_penalties based ona substantial_understatement of tax or negligence or disregard of rules or regulations on date petitioners filed a petition in this court averring that respondent’s determinations were erroneous the notice_of_deficiency was issued improperly and respondent had the burden_of_proof with regard to the determinations made by him on date after we allowed an extension of time in which respondent could answer respondent filed his answer with the court on date this case was calendared for the court’s trial session in san francisco california beginning on date on date respondent’s appeals_office contacted petitioners in an attempt to resolve the disputed issues there is no evidence in the record indicating that petitioners responded to the appeals_office on date respondent’s counsel wrote petitioners to obtain informal_discovery prepare a stipulation of facts explain the consequences of not appearing at trial and inform them of respondent’s anticipated motion to seek a sec_6673 penalty in addition respondent’s counsel suggested that the parties meet on date to address the above matters petitioners did not provide respondent with the requested information but on date mr sigerseth wrote respondent to suggest a meeting on september or in the correspondence mr sigerseth stated that cal avila would be petitioners’ counsel and would attend the meeting on date respondent’s counsel stated ina letter to petitioners that he would be willing to meet on date with petitioners and mr avila he informed them however that mr avila could not represent petitioners at the tax_court unless he was an attorney or other person admitted to practice before the tax_court he reminded petitioners again that q4e- respondent was planning to move that the court impose a sec_6673 penalty on that same day respondent served petitioners with a request for production of documents and a request for interrogatories additionally respondent served petitioners with a request for admissions and filed a copy with the court on date respondent filed a second request for admissions with the court which was also served on petitioners petitioners did not respond to the requests for admissions therefore each matter to which respondent requested admission is deemed admitted see rule c some of those deemed admissions were petitioners created the sigerseth family_trust on date in and petitioners charles j sigerseth and francesca c sigerseth were the only two trustees of the sigerseth family_trust on page of the declaration of trust of the sigerseth family_trust it states in the trustees' declaration of purpose that the creator transferred property to the trustees including the exclusive use of his the creator's lifetime services and all of his eharned remuneration accruing therefrom from any current source whatsoever so the charles j sigerseth can maximize his lifetime efforts through the utilization of his - constitutional rights for the protection of his family in the pursuit of his happiness through his desire to promote the general welfare all of which charles j sigerseth feels he will achieve because they are sustained by his religious beliefs petitioners did not report the sale of their half interest in the tahoe city condominium on their federal_income_tax return during all of and the sigerseth family_trust was a beneficiary of trust management services a_trust in and trust management services a_trust was engaged in marketing abusive trusts and providing services to investors in abusive trusts during respondent's examination of petitioners' and federal tax returns petitioners refused to cooperate with respondent to provide any of the documents requested by respondent or to provide any explanations or documents to support the information reported on the tax returns and after the petition was filed in this case petitioners refused to respond to any communication from respondent's appeals_office on date petitioners ina letter to respondent suggested alternative dates september or to meet but they again did not respond to respondent’s discovery requests on date respondent filed motions with -- - the court to compel production of documents and responses to interrogatories on date the court granted respondent’s motions to compel production of documents and responses to interrogatories ordering that the production and responses occur on or before date the court warned petitioners that if they failed to comply with the court’s order it would impose sanctions under rule including dismissal of the case or a decision against petitioners petitioners failed to respond to the court’s order on date respondent’s counsel met with mr sigerseth but petitioners still refused to provide the requested information and documents mr sigerseth however provided respondent’s counsel with a proposed letter to the court requesting that petitioners be allowed to withdraw their petition on date respondent filed a motion to dismiss for failure to prosecute and for a penalty under sec_6673 on date petitioners responded to respondent’s motion by filing a motion to dismiss for lack of jurisdiction claiming that the notice_of_deficiency was improper and making protester type arguments petitioners’ motion to dismiss for lack of jurisdiction was denied on date this case was called for trial in san - francisco california due to petitioners’ failure to appear we orally dismissed the case for lack of prosecution as to petitioners’ liability for the income_tax deficiencies and respondent’s motion for a sec_6673 penalty was taken under advisement on date petitioners filed a document with the court continuing to make protester type arguments based upon those types of arguments petitioners asserted that they were not liable for any taxes respondent had not proven that they owed any taxes and this court in any event lacked jurisdiction with regard to the dispute discussion rule b provides that the court may dismiss a case at any time and enter a decision against a petitioner if he fails to properly prosecute his case or to comply with the rules or any order of the court rule b generally applies in situations where a petitioner bears the burden_of_proof see also rule a providing that the burden_of_proof is on a petitioner unless otherwise provided by statute or determined by the court 290_us_111 we note that when this case was called for trial respondent represented that the examination in the instant case commenced after the effective date of sec_7491 see internal_revenue_service restructuring reform act of rra publaw_105_206 sec c 112_stat_685 providing that sec --- - is applicable to court proceedings arising in connection with examinations commenced after date under sec_7491 congress provided that if a taxpayer presents credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with regard to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b because petitioners failed to appear and present credible_evidence the burden_of_proof is not placed on respondent under sec_7491 as to the accuracy-related_penalties imposed by respondent congress provided in sec_7491 that the commissioner bears the burden of production in any court_proceeding with regard to the liability of the taxpayer for such penalties in higbee v commissioner t c __ ___ s - slip op pincite we stated that this provision requires that the commissioner come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalties however the commissioner does not have the obligation to introduce evidence regarding elements such as reasonable_cause or substantial_authority see id petitioners failed to appear at trial and submitted only tax_protester type material to the court during the litigation respondent attempted to obtain informal and formal discovery from petitioners without success as noted in our background --- - discussion petitioners are deemed to have admitted certain facts the deemed admissions were made pursuant to rule c by the deemed admissions petitioners are deemed to admit certain facts which when taken together establish that they failed to exercise the due care of a reasonable and ordinarily prudent person under like circumstances for example petitioners are deemed to admit that they invested in abusive trusts and that they refused to cooperate or provide documents to respondent during the examination of petitioners' and federal_income_tax returns we conclude that respondent met his burden of production under sec_7491 with regard to the accuracy- related penalties determined based on negligence or disregard of rules or regulations see rule c 115_tc_523 because respondent met his burden of production through the deemed admissions and petitioners failed to disprove respondent’s determinations éeg by proving reasonable_cause we hold that petitioners are liable for the accuracy-related_penalties in issue see sec_6662 b c higbee v commissioner supra in that respect respondent's motion to dismiss for failure to prosecute insofar as it relies on the deemed admissions will be treated and granted as a motion for partial summary_judgment we therefore need not address respondent’s determination of the accuracy-related_penalties based on a substantial_understatement of tax -- - finally sec_6673 authorizes this court to penalize a taxpayer who institutes or maintains a proceeding primarily for delay pursues a position in this court which is frivolous or groundless or unreasonably fails to pursue available administrative remedies petitioners’ conduct in this case has convinced us that all of the above factors are present in this proceeding petitioners’ repeated failure to comply with respondent’s discovery requests even in the face of orders from the court directing them to do so has resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir further petitioners have failed to seek settlement at the administrative level lastly petitioners’ insistence on making protester type arguments even after we have summarily dismissed them indicates an unwillingness on the part of petitioners to respect the tax laws of the united_states accordingly we shall grant respondent’s motion and require petitioners to pay a penalty to the united_states pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
